141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Christopher W. NOLAN, Appellant,v.Douglas WEBER, Warden of the SD State Penitentiary; Mark W.Barnett, Attorney General of the State of SD; Jason Krause,Inmate at Springfield State Prison; Matthew Fuller, Inmateat Springfield State Prison; Warren McBride, Inmate atSpringfield State Prison; John Doe, Correctional Officer atthe Springfield State Prison; All Agents and successorsindividually and in their official capacity, Appellees.
No. 97-4271.
United States Court of Appeals, Eighth Circuit.
Submitted April 6, 1998.Filed April 14, 1998.

Appeal from the United States District Court for the District of South Dakota.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Christopher Nolan appeals from the District Court's1 order dismissing without prejudice his 42 U.S.C. § 1983 (1994) action for failing to state a claim under 28 U.S.C.A. § 1915(e)(2)(B)(ii) (West Supp.1998).  After careful review of the record and Nolan's submissions, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota